Citation Nr: 0715239	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1946.  He died on January [redacted], 2004.  The appellant 
is his son.  The appellant appealed to the Board of Veterans' 
Appeals (Board) from a March 2004 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas. 

In a May 2006 decision, the Board construed the submission of 
certain documents and the appellant's statements in regard to 
the claim of entitlement to nonservice-connected burial 
benefits as raising the issue of entitlement to service 
connection for the veteran's death.  The Board remanded the 
issue for further development and instructed the RO to 
adjudicate the claim for service connection for the cause of 
the veteran's death prior to readjudicating the claim for 
entitlement to burial benefits.

In an October 2006 rating decision, the RO denied the 
appellant's claim for service connection for cause of death.  
The appellant did not file a notice of disagreement with this 
decision.  Therefore, this issue is not currently before the 
Board.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.

2.  At the time of death he was not in receipt of pension or 
compensation, a claim for such benefits was not pending, and 
he was not in a VA facility or en route thereto.

3.  The veteran was discharged from active service for a 
disability incurred in the line of duty.

4.  The appellant reported no plot/interment expenses. 




CONCLUSION OF LAW

The criteria for establishing entitlement to burial benefits 
are not met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 
2002); 38 C.F.R. § 3.1600 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000
	
The Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, a March 2004 letter notified the appellant of 
evidence needed to substantiate a claim for burial benefits, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to advise VA of or 
submit any further that pertains to the claim.  The claim was 
last readjudicated in May 2004.  

The VCAA provisions have been considered and complied with.  
The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He has been provided ample opportunity to 
participate in the claims process.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including transportation, subject to the following 
conditions: (1) at the time of death the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retired would have been in receipt of such); or (2) 
the veteran had an original or reopened claim pending for 
either pension or compensation at the time of death, and 
there was on the date of death sufficient evidence in the 
claims file to have supported an award; or (3) there is no 
next of kin and there are insufficient resources in the 
veteran's estate to cover burial and funeral expenses.  38 
C.F.R. § 3.1600(b) (2006).

Expenses are also payable if a veteran dies from nonservice-
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility or at a non-VA 
facility pursuant to VA directive for acute medical care.  38 
C.F.R. § 3.1600(c) (2006).  Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority.  Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care.  
38 C.F.R. § 3.1605(a) (2006).

In the instant case, service connection has not been 
established for the cause of the veteran's death.  In this 
regard, such was denied by an October 2006 rating decision 
which has not been appealed.  Further, the veteran was not in 
receipt of either VA compensation or pension at the time of 
his death, nor does a review of his claims file indicate that 
a claim for either benefit had been pending on that date.  
While the veteran may have been in receipt of military 
retired pay, he had never filed a claim for VA compensation, 
and thus, had never been adjudicated as service-connected by 
VA.  Consequently, he was not receiving military retired pay 
"in lieu of" compensation or pension when he died.  The 
appellant is the veteran's son, and it is therefore obvious 
that he did not die without next of kin.

In addition, the death certificate shows that the "facility 
name" where the veteran died was the Emery J. Lilge Hospice 
House.  Accordingly he did not die at a VA hospital, at a 
non-VA medical facility where he was receiving treatment 
pursuant to VA directive, at a nursing home or domiciliary 
under VA authority, or during transport to a medical 
facility.

The Board acknowledges the appellant's contentions that the 
veteran's cause of death, pulmonary embolus due to deep vein 
thrombosis, was the result of poor circulation of his ankle 
that he injured during the battle of Iwo Jima.  While the 
Board is sympathetic to the appellant's argument, it must 
nevertheless be pointed out that the law sets out specific 
criteria that must be satisfied before VA burial benefits can 
be awarded, and does not allow the Board any discretion in 
this manner.  As noted above, service connection for the 
cause of death has not been established, nor are the other 
criteria met.  Thus, the law in this case is dispositive.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  The appellant's claim for non-service connected burial 
benefits, accordingly, fails. 

The Board notes that the law also provides for the payment of 
plot or interment allowance in certain circumstances.  
Entitlement to a plot or interment allowance is subject to 
the following conditions: (1) The deceased veteran is 
eligible for the burial allowance under 38 C.F.R. § 3.1600(b) 
or (c); or (2) The veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or (3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, had such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability); and (4) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; and (5) The applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R. § 
3.1600(f) (2006).

As noted above, the veteran is was not eligible for a burial 
allowance.  However, the Board notes that the veteran was, in 
fact, discharged from service due to a disability incurred in 
the line of duty.  In this regard, the veteran suffered a 
combat injury to his left leg, and was retired from the 
service on a 40 percent disability.  Thus, entitlement to a 
plot or interment allowance would be permitted if appellant 
had paid expenses for such.

However, the records show that the veteran was cremated, with 
no indication of subsequent interment (as reflected by 
incurred costs) at a columbarium or other burial plot.  In 
fact, the appellant denied expenses related to interment/plot 
on the application, which specifically noted columbarium as 
an example.  Accordingly, a claim for payment of plot or 
interment allowance must fail. 

While the Board notes the veteran's heroic service to this 
country, there is unfortunately no basis upon which the claim 
for burial benefits can be granted.  


ORDER

Entitlement to nonservice-connected burial benefits is 
denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


